Case 1:18-cv-15448-JHR-KMW Document 97-1 Filed 11/15/19 Page 1 of 8 PagelD: 694

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Camden Vicinage

NANAK PRODUCE & MARKETING, INC., Civil Action

Plaintiff, Case # 1:18-cv-15448-JHR-KMW

VS.

SOUTHERN SUN, LLC., and PAUL G. ROSS, Return Date: December 16, 2019

)
)
)
)
)
)
)
Defendants. )
)

 

RECEIVER’S CERTIFICATION IN SUPPORT OF MOTION TO
MAKE PARTIAL PAYMENT TO COZEN O’CONNOR LAW FIRM

I, Jonathan S. Bodner (the “Receiver”), certify under penalty of perjury that:

1. I serve as the Receiver for Southern Sun, LLC (the “Company”) under and in
accordance with this Court’s Order dated October 17, 2019 (the “Receivership Order”).

2. As of my appointment, Cozen O’Connor was representing the Company under the
parties’ retainer agreement and in the Company’s litigation against Buffalo Farms Freezer &
Cold Storage, LLC, which is pending in the Superior Court of New Jersey, Docket Number
GLO-L-982-17 (the “State Action”). In the State Action, the Company seeks damages in excess
of $1 million resulting from the destruction, by fire, of the Company’s grapes that were then
stored at the defendant’s premises.

3. From what I have learned to date, the claims asserted in the State Action represent
one of the most significant assets remaining to be liquidated in addition to the Company’s
outstanding accounts receivable.

4, Upon my appointment, and in accordance with paragraph 7 of the Receivership

Order, I continued the retention of Cozen O’Connor in the State Action under an amended
Case 1:18-cv-15448-JHR-KMW Document 97-1 Filed 11/15/19 Page 2 of 8 PagelD: 695

retainer agreement. As a condition to its continued representation, Cozen O’Connor has
requested that I seek this Court’s approval to make a partial payment to it of $95,000.00.

5. Cozen O’Connor did not agree to undertake this representation on a contingent
fee basis. Cozen O’Connor’s fees are billed on an hourly basis.

6. Cozen O’Connor has advised and provided invoices that reflect that it had not
been paid since 2018 and that it was owed $168,077.35 as of September 30, 2019 for its services
in the State Action.'

7. Cozen O’Connor also has advised that, and the case jacket attached as Exhibit A
confirms that, it has diligently represented the Company in discovery and extensive motion
practice, among other services rendered, in the State Action. In addition, and in light of my
appointment, the parties to the State Action submitted the following proposed scheduling end
dates in the State Action:

e All parties shall respond to any outstanding written discovery by December 14,
2019

e The depositions of parties and fact witnesses shall be completed by December 29,
2019

e Paola Moralda, the Company’s representative, shall appear for a depositions by
December 29, 2019

e The Company’s expert reports shall be served by January 28, 2020
e The Defendant's expert reports shall be served by March 15, 2020
e The depositions of all experts shall be completed by May 1, 2020
e The trial to begin on June 5, 2020
8. I therefore submit that it is equitable and beneficial to make the partial payment of

$95,000 to Cozen O’Connor at this time.

 

l Copies of Cozen O’Connor’s invoices may be provided upon request.
Case 1:18-cv-15448-JHR-KMW Document 97-1 Filed 11/15/19 Page 3 of 8 PagelD: 696

9. I have received signed consents from the majority of the PACA trust beneficiaries
who have consented to the payment of $50,000.00 to Cozen O’Connor.

10. However, Cozen O’Connor advised that it did not agree to that amount, and that it
requests the partial payment of $95,000.00 to proceed.

11. Given the amount owed to Cozen O’Connor to date, and the services required
over the next 7 months, I support Cozen O’Connor’s request.

12.‘ Further, I believe that it would be short-sighted at this point to risk losing Cozen
O’Connor’s service, and a waste of resources to seek substitute counsel and have such counsel
come up to speed on the State Action, which has been pending for more than 2 years.

13. While I have not confirmed the propriety and scope (both legally and factually) of
the alleged PACA trust claims, and have not confirmed the perfection and scope of the alleged
liens asserted on the Company’s assets, I intend to begin that process shortly.

14. Further, I have not received any funds yet. Therefore, I seek authorization to pay
Cozen O’Connor but do not intend to pay the firm until I have received sufficient funds to do so.

15. 1 have served a copy of my moving papers on all known creditors of the
Company, which include all known alleged PACA trust beneficiaries and the Company’s alleged

secured creditor, OceanFirst Bank, N.A.

Respectfully submitted,

/s/_ Jonathan S. Bodner
Jonathan S. Bodner, Receiver

Dated: November 15, 2019
Case 1:18-cv-15448-JHR-KMW Document 97-1 Filed 11/15/19 Page 4 of 8 PagelD: 697

 

EXHIBIT A

 

 

 

 
111412018 Se 1:18-cv-15448-JHR-KMW DocumenPo ene “fae ffs /19

Judiciary eCourts Public Access System - Civil Part

e Home

. Help

° Logout
CASE JACKET

User:publicaccess

Docket Number: GLO L 000982 - 17

Page 5 of 8 PagelD: 698

 

 

Case Caption: Southern Sun Lic Vs Buffalo Farms Freezer & Cold
Venue: Gloucester

Case Status: Active

Judge: John C Eastlack Jr

Age of Case: 02 YR 03 MO

Current Discovery End Date: 03/02/2020

Court: Civil Part

Case Type: Contract/Commercial Transaction
Case Track: 3

# of Discovery Days: 874

Original Discovery End Date: 08/06/2018

Team: 103

 

Case Initiation Date: 08/08/2017
Jury Demand: 6 Jurors

Consolidated Case: Y
# of DED Extensions: 5

Create Summary Report - |

 

 

 

 

 

 

 

 

Original Arbitration Date: Current Arbitration Date: # of Arb Adjournments: 0
Original Trial Date: 03/02/2020 Current Trial Date: 04/06/2020 # of Trial Date Adjournments: |
Disposition Date: Case Disposition: Open Statewide Lien:
Plaintiffs (1) Defendants (2) Case Proceedings (21) | ACMS Documents (35) | Fees (33)
Southern Sun Lic
Case Actions The case jacket below may not contain all the documents filed in this case.
Filed Date Filings Docket Text Transaction ID Dace
@ Motion To Compel Answers To Interrogatories uploaded by Case Management Staff submitted by
12/11/2017 JOHN P JOHNSON JR LCV2017622998 12/12/2017
The motion filed on 12/11/2017 will be decided on 01/05/2018. Do not come to the courthouse because
12/12/2017 no oral argument has been requested. The court's decision will be sent to you. Re: MOTION TO LCV2017623096 12/12/2017
COMPEL ANSWERS TO INTERROGATORIES [LCV2017622998]
g MOTION TO CONSOLIDATE CASES submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A
12/20/2017 PA PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD LCV2017676543 12/20/2017
24) STORAGE LLC
The motion filed on 12/20/2017 will be decided on 01/05/2018. Do not come to the courthouse because
12/20/2017 §@ no oral argument has been requested. The court's decision will be sent to you. Re: MOTION TO LCV2017679413 12/20/2017
CONSOLIDATE CASES [LCV2017676543)
g OBJECTION TO MOTION submitted by WATERS, KELLY, A of WOOD SMITH HENNING &
12/28/2017 BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against LCOV2017717078 12/28/2017
&4 SOUTHERN SUN LLC
8 MOTION FOR PROTECTIVE ORDER submitted by WATERS, KELLY, A of WOOD SMITH
12/28/2017 HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV2017717377 12/28/2017
64 against SOUTHERN SUN LLC
Hearing is scheduled for 09:00 AM on 01/19/2018 with Judge MCMASTER, JEAN, B, Court Room
12/29/2017 § 301, re: MOTION FOR PROTECTIVE ORDER [LCV2017717377] LCOV2017718525 12/29/2017
@ REPLY BRIEF submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on behalf of
212018 "xq SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV20182965 1/2/2018
Hearing is rescheduled for 09:00 AM on 01/05/2018 with Judge MCMASTER, JEAN, B, Court Room
12/2018 301. re: MOTION FOR PROTECTIVE ORDER (LCV2017717377] LCV20187428 1/2/2018
The motion filed on 12/11/2017 will be decided on 01/19/2018. Do not come to the courthouse because
1/5/2018 no oral argument has been requested. The court's decision will be sent to you. Re: MOTION TO LCV201824248 1/5/2018
COMPEL ANSWERS TO INTERROGATORIES (LCV2017622998]
The motion filed on 12/20/2017 will be decided on 01/19/2018. Do not come to the courthouse because
1/5/2018 SZ] no oral argument has been requested. The court's decision will be sent to you. Re: MOTION TO LCV201824251 = 1/5/2018
CONSOLIDATE CASES [LCV2017676543]
Hearing is rescheduled for 09:00 AM on 01/19/2018 with Judge MCMASTER, JEAN, B, Court Room
1/5/2018 BB 301. re: MOTION FOR PROTECTIVE ORDER [LCV2017717377] LCV201824258 1/5/2018
1/12/2018 G REPLY BRIEF submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on behalf of LCV201871432 1/12/2018

SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LLC

Di

W

https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces

1/4
114201® ase 1:18-cv-15448-JHR-KMW Document®SMne CMifeae? 146F95/19 Page 6 of 8 PagelD: 699

Filed Date Filings
1/22/2018 g
1/22/2018 Y
BZ
1/22/2018 g
ie
1/22/2018 G
1/31/2018 y
2/12/2018 g
3/9/2018 g
i
3/9/2018 4
3/20/2018 g
3/22/2018 6
3/22/2018 Y
pe
3/27/2018 g
4
3/30/2018 g
4/4/2018 ba
4/6/2018 ba
4/6/2018
4/24/2018 g
i
4/26/2018 g
&4
4/26/2018
5/1/2018 g
4
5/1/2018 g
&4
5/7/2018 8
oa
5/8/2018 g
ms
5/8/2018 g

Docket Text Transaction ID

CONSENT ORDER submitted by WATERS, KELLY, A of WOOD SMITH HENNING & BERMAN,
LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against SOUTHERN SUN LCV2018133230
LLC

ORDER FOR PROTECTIVE ORDER-Partial by Judge MCMASTER, JEAN, B re: MOTION FOR

PROTECTIVE ORDER [LCV2017717377] LCV2018134087
ORDER TO COMPEL ANSWERS TO INTERROGATORIES-Partial by Judge MCMASTER, JEAN, + cyy9918134095
B re: MOTION TO COMPEL ANSWERS TO INTERROGATORIES [LCV2017622998]

ORDER CONSOLIDATE CASES-Granted by Judge MCMASTER, JEAN, B re: MOTION TO LCV2018134480
CONSOLIDATE CASES [LCV2017676543)

MEDIATION submitted by Case Management LCV2018188245

GENERAL CORRESPONDENCE submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA

PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LCV2018264303
LLC

MOTION FOR DISCOVERY submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on

behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LLC —=LCV2018423771
*LINKED FILING*

The motion filed on 03/09/2018 will be decided on 03/29/2018, Do not come to the courthouse because

no oral argument has been requested. The court's decision will be provided to you. Re: MOTION FOR LCV2018426377
DISCOVERY [LCV2018423771]

CROSS MOTION FOR PROTECTIVE ORDER submitted by LIVINGSTONE, KYLE, ANTHONY of

WOOD SMITH HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD LCV2018504144
STORAGE LLC against SOUTHERN SUN LLC

The motion filed on 03/20/2018 will be decided on 03/29/2018. Oral argument has been requested. You

will be notified when oral argument is scheduled. Do not come to the courthouse unless you are so LCV2018509023
notified. Re: CROSS MOTION FOR PROTECTIVE ORDER [LCV2018504144}

REPLY BRIEF submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on behalf of
SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LLC

ADJOURNMENT REQUEST submitted by WATERS, KELLY, A of WOOD SMITH HENNING &

BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against LCV2018542226
SOUTHERN SUN LLC

MOTION TO CONSOLIDATE CASES submitted by WATERS, KELLY, A of WOOD SMITH

HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV2018564672
against SOUTHERN SUN LLC

The motion filed on 03/30/2018 will be decided on 04/27/2018. Do not come to the courthouse because

no oral argument has been requested. The court's decision will be provided to you. Re: MOTION TO) = LCV2018583805
CONSOLIDATE CASES [{LCV2018564672]

The motion filed on 03/09/2018 was rescheduled to 05/11/2018. Do not come to the courthouse because

no oral argument has been requested. The court's decision will be provided to you. Re: MOTION FOR LCV2018604152
DISCOVERY [LCV2018423771}

The motion filed on 03/20/2018 was rescheduled to 05/11/2018. Oral argument has been requested. You

will be notified when oral argument is scheduled. Do not come to the courthouse unless you are so LCV2018604160
notified. Re: CROSS MOTION FOR PROTECTIVE ORDER (LCV2018504144]

CONSENT ORDER submitted by WATERS, KELLY, A of WOOD SMITH HENNING & BERMAN,

LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against SOUTHERN SUN LCV2018715357
LLC

CONSENT ORDER - Granted by Judge MCMASTER, JEAN, B re: CONSENT ORDER

LCV2018510908

[LCV2018715357] LCV2018733001
rcv Resa a on 04/26/2018 re: MOTION TO CONSOLIDATE CASES LCV2018733029

GENERAL CORRESPONDENCE submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA

PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LCV2018759507
LLC

GENERAL CORRESPONDENCE submitted by WATERS, KELLY, A of WOOD SMITH HENNING

& BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against LCV2018763665
SOUTHERN SUN LLC

GENERAL CORRESPONDENCE submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA

PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LCV2018794241
LLC

GENERAL CORRESPONDENCE submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA

PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LCV2018804672
LLC

CORRESPONDENCE submitted by WATERS, KELLY, A of WOOD SMITH HENNING &

BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against LCV2018809115
SOUTHERN SUN LLC *LINKED FILING*

https://portal.njcourts.gov/iwebe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces

Entry
Date

1/22/2018

1/22/2018

1/22/2018

1/22/2018

1/31/2018

2/12/2018

3/9/2018

3/9/2018

3/20/2018

3/22/2018

3/22/2018

3/27/2018

3/30/2018

4/4/2018

4/6/2018

4/6/2018

4/24/2018

4/26/2018

4/26/2018

5/1/2018

5/1/2018

3/7/2018

5/8/2018

5/8/2018

2/4
MN4201® ase 1:18-cv-15448-JHR-KMW DocumentS?8 Pifee? 2695/19 Page 7 of 8 PagelD: 700

Filed Date Filings Docket Text Transaction ID mney

G ORDER FOR DISCOVERY-Partial by Judge MCMASTER, JEAN, B re: MOTION FOR DISCOVERY

5/11/2018 LCOV2018832668 5/11/2018
sq (LCV2018423771)
8 ORDER FOR PROTECTIVE ORDER-Partial by Judge MCMASTER, JEAN, B re: CROSS MOTION
12018 "fq FOR PROTECTIVE ORDER [1.CV2018504 144} LCV2018832729 5/11/2018
§/28/2018 a DISCOVERY END DATE REMINDER Notice submitted by Case Management LCV2018930068 5/28/2018
BA
G GENERAL CORRESPONDENCE submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA
6/8/2018 ba PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LCV20181007475 6/8/2018
LLC
g MOTION TO CONSOLIDATE CASES submitted by WATERS, KELLY, A of WOOD SMITH
6/13/2018 HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV20181039362 6/13/2018
B4) against SOUTHERN SUN LLC
The motion filed on 06/13/2018 will be decided on 07/06/2018. Do not come to the courthouse because
6/14/2018 — §J_no oral argument has been requested. The court's decision will be provided to you. Re: MOTION TO = LCV20181040952 6/14/2018
CONSOLIDATE CASES [L.CV20181039362]
6/15/2018 e Consent Order - GRANTED by Judge MCMASTER, JEAN, B LCV20181050478 6/15/2018
G ORDER CONSOLIDATE CASES-Granted by Judge MCMASTER, JEAN, B re: MOTION TO
7/6/2018 or CONSOLIDATE CASES [LCV20181039362] LCV20181175885 7/6/2018
10/1/2018 vo DISCOVERY END DATE REMINDER Notice submitted by Case Management LCV20181704186 10/1/2018
6 GENERAL CORRESPONDENCE submitted by WATERS, KELLY, A of WOOD SMITH HENNING
11/13/2018 & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC against LCV20181980229 11/13/2018
SOUTHERN SUN LLC
DEFICLENCY NOTICE: re: GENERAL CORRESPONDENCE [LCV20181980229] -Other - DED in
11/14/2018 all five cases was updated to reflect the ded of 1-821-18 based on the consolidation. the current ded is 2- LCV20181981521 11/14/2018
24-19. Therefore, the req for a 30 day ext from the previous ded of 12-5-18 is not necessary. amc
11/19/2018 8 General Correspondence uploaded by Case Management Staff submitted by JOHN P JOHNSON JR LCV20182050108 11/27/2018
11/27/2018 & General Correspondence uploaded by Case Management Staff submitted by JOHN P JOHNSON JR) LCV20182052557 11/27/2018
11/28/2018 a COURT Notice submitted by Case Management LCV20182053560 11/28/2018
wm
Q MOTION TO FILE OR AMEND COMPLAINT submitted by JOHNSON, JOHN, P of COZEN
12/3/2018 O'CONNOR A PA PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & LCV20182087373 12/3/2018
COLD STORAGE LLC
The motion filed on 12/03/2018 will be decided on 12/21/2018. Do not come to the courthouse because
12/3/2018 — fQ_ no oral argument has been requested. The court's decision will be provided to you. Re: MOTION TO) = LCV20182093173 12/3/2018
FILE OR AMEND COMPLAINT [LCV20182087373]
12/17/2018 es DISCOVERY END DATE REMINDER Notice submitted by Case Management LCV20182178643 12/17/2018
wm
g CASE MANAGEMENT CONSENT ORDER submitted by JOHNSON, JOHN, P of COZEN
12/17/2018 O'CONNOR A PA PC on behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & LCV20182181365 12/17/2018
G4 COLD STORAGE LLC
Gg CONSENT ORDER submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on behalf of
1217/2018 "4 SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV20182181435 12/17/2018
12/17/2018 cl Case Management Order-Court Initiated - GRANTED by Judge RAGONESE, SAMUEL, J LCV20182182900 12/17/2018
DAI
12/19/2018 g COURT Notice submitted by Case Management LCV20182194603 12/19/2018
D4
12/19/2018 g TRACK ASSIGNMENT Notice submitted by Case Management LCV20182195090 12/19/2018
DA}
B ORDER TO FILE OR AMEND COMPLAINT-Granted by Judge RAGONESE, SAMUEL, J re:
12/21/2018 ©. MOTION TO FILE OR AMEND COMPLAINT [LCV20182087373] LEV20182214640 12/21/2018
g AMENDED COMPLAINT submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on
12/27/2018 behalf of SOUTHERN SUN LLC against BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV20182236170 12/27/2018

g Answer W/CrossClaim W/Jury Demand submitted by WATERS, KELLY, A of WOOD SMITH

1/18/2019 HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV2019120729 1/18/2019
against SOUTHERN SUN LLC, 205 PINE ROAD LLC
Q PROOF OF SERVICE submitted by JOHNSON, JOHN, P of COZEN O'CONNOR A PA PC on behalf

1/23/2019 of SOUTHERN SUN LLC against 205 PINE ROAD LLC, BUFFALO FARMS FREEZER & COLD ~ LCV2019140240 1/23/2019
STORAGE LLC

https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces 3/4
WN4201% ase 1:18-cv-15448-JHR-KMW_ DocumentS?"6 “fae 4F9'5/19 Page 8 of 8 PagelD: 701
Filed Date Filings Docket Text Transaction ID Entry

Date
8 SUBSTITUTE ATTORNEY submitted by FOTI, THOMAS, DOMINICK of LAMB KRETZER LLC
2/15/2019 on behalf of 205 PINE ROAD LLC against SOUTHERN SUN LLC, BUFFALO FARMS FREEZER & LCV2019293703 2/15/2019
COLD STORAGE LLC
DEFICIENCY NOTICE: re: SUBSTITUTE ATTORNEY [LCV2019293703] -no attorney has been

2/21/2019 entered for 205 pine road in the above case. please submit an entery of appearance with the $175.00 LCV2019319637 2/21/2019
filing fee
2/25/2019 g DISCOVERY END DATE REMINDER Notice submitted by Case Management LCV2019336882 2/25/2019
4/6/2019 g COURT Notice submitted by Case Management LCV2019611336 4/6/2019
Ba
6 CASE MANAGEMENT CONSENT ORDER submitted by WATERS, KELLY, A of WOOD SMITH
4/10/2019 HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD STORAGE LLC LCV2019640706 4/10/2019
against SOUTHERN SUN LLC, 205 PINE ROAD LLC
4/11/2019 a Case Management Order-Court Initiated - GRANTED by Judge RAGONESE, SAMUEL, J LCV2019645913 4/11/2019
8 Answer W/CrossClaim W/Jury Demand submitted by FOTI, THOMAS, DOMINICK of LAMB
6/3/2019 KRETZER LLC on behalf of 205 PINE ROAD LLC against SOUTHERN SUN LLC, BUFFALO LCV2019968462 6/3/2019
&4 FARMS FREEZER & COLD STORAGE LLC
g MOTION TO EXTEND DISCOVERY submitted by LIVINGSTONE, KYLE, ANTHONY of WOOD
7/10/2019 SMITH HENNING & BERMAN, LLP on behalf of BUFFALO FARMS FREEZER & COLD LCV20191198655 7/10/2019
& STORAGE LLC against SOUTHERN SUN LLC, 205 PINE ROAD LLC
The motion filed on 07/10/2019 will be decided on 07/26/2019. Do not come to the courthouse because
TALM/2019 no oral argument has been requested. The court's decision will be provided to you. Re: MOTION TO = LCV201912055747/11/2019
EXTEND DISCOVERY [LCY20191198655]
8 ORDER EXTEND DISCOVERY-Granted by Judge RAGONESE, SAMUEL, J re: MOTION TO
7/26/2019 5 EXTEND DISCOVERY [LCV20191198655] LCV20191300194 7/26/2019
8/2/2019 g COURT Notice submitted by Case Management LCOV20191352014 8/2/2019
DA]
8/2/2019 52 Noe COURT Notice submitted by Case Management on CONSOLIDATED CASE GLO- LCV20191352708 8/2/2019
G GENERAL CORRESPONDENCE submitted by FOTI, THOMAS, DOMINICK of LAMB KRETZER
9/20/2019 LLC on behalf of 205 PINE ROAD LLC against SOUTHERN SUN LLC, BUFFALO FARMS LCV20191705424 9/20/2019
FREEZER & COLD STORAGE LLC
9/23/2019 Case Management Order-Court Initiated - GRANTED by Judge RAGONESE, SAMUEL, J LCV20191714508 9/23/2019
Do
9/24/2019 a COURT Notice submitted by Case Management LCV20191720768 9/24/2019
9/24/2019 esos COURT Notice submitted by Case Management on CONSOLIDATED CASE GLO- LCV201917215709/24/2019
INFORMATION: STIPULATION OF DISMISSAL submitted by JOHNSON, JAMES, W of RICCI
9/27/2019 4 ~TYRRELL JOHNSON & GREY, PLLC on behalf of PANY OF NEW YORK INC against BUFFALO LCV20191755689 9/27/2019
FARMS FREEZER & COLD § on CONSOLIDATED CASE GLO-L -000501-18
11/2/2019 g COURT Notice submitted by Case Management LCV20192017651 11/2/2019

4

2

Showing | to 81 of 81] entries

  

 

 

e Screen ID ; ECCV3001
° © Copyright NJ Judiciary 2016

BUILD: CaiCasedacket_2019,5.0,3

https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces 4/4
